—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty after a Superintendent’s hearing *876of violating State-wide rules prohibiting disobeying a direct order and harassment. Petitioner contends that the determination is not supported by substantial evidence. We find that the misbehavior report, authored by the correction officer who witnessed the incidents in question, provided substantial evidence to support the findings of guilt in this case. Petitioner’s further contention that the $5 disciplinary surcharge assessed against him upon the determination of guilt is illegal was not raised at the administrative level or in his petition and, in any case, is without merit. We have considered petitioner’s other contentions and also find them to be without merit.
Cardona, P. J., Mikoll, Weiss and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.